          Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 1 of 10 PageID# 1
                                                                                                                                  L
Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination

                                                                                                                                                      E
                                     United States District Court                                                        CLERK, U.S. DISTRICT COURT
                                                                                                                            ALEXANDRIA, VIRGINIA
                                                                       for the                                   \

                                                          Eastern District of Virginia

                                                              Alexanderia Division



                                                                                 Case No.
                                                                                               (to befilled in by the Clerk's Office)
                      Damian D. Phillips
                             Plamtiff(s)
                                                                                                                     rse//USA/
(Write thefitll name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                   Jury Trial: (check one)        Yes □ No
please write "see attached" in the space and attach an additional
page with thefidi list ofnames.)
                               -V-




     Loudoun county Public Schools, Loudoun County
        Public School Board,and Loudoun County
                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.        The Plaintifi(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                              Name                                   Damian D. Phillips
                              Street Address                         3 Stone Springs LN
                              City and County                        Middletown

                              State and Zip Code                     Maryland, 21769
                              Telephone Number                       240-490-8554
                              E-mail Address                         dphill 210(%hotmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include theperson's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                          Page 1 of 7
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 2 of 10 PageID# 2
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 3 of 10 PageID# 3
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 4 of 10 PageID# 4
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 5 of 10 PageID# 5
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 6 of 10 PageID# 6
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 7 of 10 PageID# 7
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 8 of 10 PageID# 8
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 9 of 10 PageID# 9
Case 1:19-cv-00501-TSE-MSN Document 1 Filed 04/24/19 Page 10 of 10 PageID# 10
